MANDATE
THE STATE OF TEXAS

TO THE 49TH JUDICIAL DISTRICT COURT OF ZAPATA COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 25, 2015, the cause upon appeal to
revise or reverse your judgment between

Rene Daniel Villarreal, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-11-00771-CR     and    Tr. Ct. No. 2111

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgment of the
trial court is MODIFIED to correct a clerical error and to reflect that
appellant Rene Daniel Villarreal was convicted of murder pursuant to section
19.02(b)(2) of the Texas Penal Code. As modified, we AFFIRM the judgment of
the trial court.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on August 17, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853